DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 12-26, in the reply filed on 04/21/2022 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 12-23, 25-26 are rejected under 35 U.S.C. 101 because claimed invention is directed to recombinant collagen 7 without significantly more. The claim(s) recite(s) a composition comprising at least 0.5 mg/mL recombinant collagen 7 in a formulation. Dependent claims include other concentrations, intended use for administration for infusion (which reads upon aqueous solutions), and pharmaceutical excipients commonly used in the protein art, such as buffers, chelating agents, non-essential amino acids, cryoprotectants and surfactants. This judicial exception is not integrated into a practical application because there is no evidence that the recombinant collagen 7 differs from naturally occurring collagen 7 (e.g., human collagen 7). Additionally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because pharmaceutical excipients such as buffers, chelating agents, non-essential amino acids, cryoprotectants and surfactants are commonly used in the protein art to make pharmaceutically acceptable compositions. Such modifications are well within the purview of those of ordinary skill in the art and do not appear to amount to significantly more than the naturally occurring recombinant collagen 7 which reads upon a product of nature (human collagen 7 as evidenced by instant claim 12).

Claim(s) 1, 3-4, 6, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Chen”,  The Journal of Biological Chemistry, 2002, cited in the IDS dated 5/15/2020).
	Chen teaches type VII collagen is a major component of anchoring fibrils, attachment structures that mediate dermal-epidermal adherence in human skin. Dystrophic epidermolysis bullosa (DEB) is an inherited mechano-bullous disorder caused by mutations in the type VII collagen gene and perturbations in anchoring fibrils. In this study, Chen produced recombinant human type VII collagen in stably transfected human 293 cell clones and purified large quantities of the recombinant protein from culture media. The recombinant type VII collagen was secreted as a correctly folded, disulfide-bonded, helical trimer resistant to protease degradation. Purified type VII collagen bound to fibronectin, laminin-5, type I collagen, and type IV collagen and also supported human dermal fibroblast adhesion. In an attempt to establish genotype-phenotype relationships, Chen generated two individual substitution mutations that have been associated with recessive DEB, R2008G and G2749R, and purified the recombinant mutant proteins. The G2749R mutation resulted in mutant type VII collagen with increased sensitivity to protease degradation and decreased ability to form trimers. The R2008G mutation caused the intracellular accumulation of type VII collagen. Chen2 concluded that structural and functional studies of in vitro generated type VII collagen mutant proteins will aid in correlating genetic mutations with the clinical phenotypes of DEB patients.
Cell Culture—The human embryonic kidney cell line 293 (ATCC, Rockville, MD) was routinely cultured in Dulbecco’s modified Eagle's medium (DMEM)/Ham’s F-12 (1:1) supplemented with 10% fetal bovine serum. Human fibroblasts from neonatal foreskin were initiated into culture. The cells were subcultured and passaged in DMEM supplemented with 10%' fetal bovine serum and used in the attachment assays between passages 3 and 6.
Expression Vector Construction and Transfection—The eukaryotic expression vector pRC/CMV (Invitrogen, San Diego, CA), which contains a cytomegalovirus (CMV) promoter and enhancer, was used to express the full-length human type VII collagen cDNA (Fig. 1). The full-length human type VII cDNA was assembled from CMV/NCl, three cDNA clones described previously (18), and four newly generated cDNA fragments by standard subcloning techniques and recombinant PCR. These four fragments, corresponding to the collagenous domain of human type VII collagen cDNA, were generated by reverse transcription-PCR amplification using human amniotic epithelial cells (WISH) cDNA as a template and oligonucleotides Sl/Rl (CCTGGCCTAAAGGGCTC-TCCA/AATGCCCCTTTCCCCAGGGGC), S2/R2 (AAGGGTGACCGTG-GGGAGCCG/TGGTCCAGGGTCTCCATGACC), S3/R3 (GGAGAGCCT-GGACCGAGGGGT/TGCCAGACCCCGCTCTCCACT), and S4/R4 (GGTGACCCAGGAGTCGGGGTC/GACATCCGGGGCTTTGTGCGC) as primers based on published sequences. The cycling conditions were 94 °C for 7 min, followed by 40 cycles of 95 °C, 1 min; 57 °C, 1 min; 72 °C, 2 min; and a 7-min extension at 72 °C. The PCR product was subcloned into a TA vector (Invitrogen), DNA sequence analysis performed, and the sequence compared with the published sequence to confirm its identity. The construction of full-length type VII collagen cDNA utilized the overlapping internal restriction sites including AccI, Xhol, and SacII from each cDNA fragment. The correct ligation and in-frame insertion of various DNA fragments were confirmed by DNA sequence analysis.
Tire expression vector was used to transfect the human embryonal kidney cell line 293 (ATCC, Rockville, MD) using Lipofeetin (Invitrogen) as described previously (18). Stable clones were selected using 500 ug of G418/ml.
Protein Purification and Analysis—For immunoblot analysis, clonal cell lines resistant to G418 were grown to confluence, the medium was changed to serum-free medium, and the cultures were maintained for an additional 24 h. The media were collected; equilibrated to 5 mM EDTA, 50 uM N-ethylmaleimide, and 50 uM phenylmethylsulfonyl fluoride (PMSF); concentrated 10-15-fold (Centricon-100, Amicon, Beverly, MA); and subjected to 6% SDS-PAGE. Proteins were then electro-transferred onto a nitrocellulose membrane. The presence of recombinant type VII collagen was detected with the polyclonal antibodies to the NCI and NC2 domains of type VII collagen, respectively, followed by a horseradish peroxidase-conjugated goat anti-rabbit IgG and enhanced chemiluminescence detection reagent (Amersham Biosciences, Inc.).
For large scale purification of recombinant type VII collagen, serum-free media were equilibrated to 5 mM EDTA, 50 uM PMSF, and 50 uM N-ethylmaleimide and precipitated with 300 mg/mL ammonium sulfate at 4 C overnight with stirring. Precipitated proteins were collected by centrifuging at 1.2 x 106 g/min for 1 h, resuspended and dialyzed in Buffer A (65 mM NaCl, 25 mM Tris-HCl, pH 7.8). Following dialysis, insoluble material was collected by centrifugation at 8,600 x g for 20 min, and the pellet redissolved in Buffer B (50 mM Tris-HCl, pH 7.5, 150 mM NaCL, 5 mM EDTA, 2mM N-ethylmaleimide, 2 mM PMSF). The solution was clarified about, and the supernatant, S1 was passed over a Q-Sepharose column (Amersham Biosciences, Inc), equilibrated in the same buffer. Elution was then carried out with a linear gradient from 0.2 to 1.0 M NaCl of appropriate volume size. The type VII collagen was eluted at 1 M NaCl. 
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitation “wherein the formulation is suitable for administration thorough infusion to a subject in need thereof”, although not expressly taught by Chen, this is an intended use limitation and the compositions of Chen which does not appear to further limit / distinguish from those compositions taught by Chen because aqueous solutions can be infused to a subject.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim (MPEP 2111.02).
Therefore the reference is deemed to anticipate the instant claims above, as drafted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 12, 13, 23, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen”, The Journal of Biological Chemistry, 2002, cited in the IDS dated 5/15/2020).
Chen teaches type VII collagen is a major component of anchoring fibrils, attachment structures that mediate dermal-epidermal adherence in human skin. Dystrophic epidermolysis bullosa (DEB) is an inherited mechano-bullous disorder caused by mutations in the type VII collagen gene and perturbations in anchoring fibrils. In this study, Chen produced recombinant human type VII collagen in stably transfected human 293 cell clones and purified large quantities of the recombinant protein from culture media. The recombinant type VII collagen was secreted as a correctly folded, disulfide-bonded, helical trimer resistant to protease degradation. Purified type VII collagen bound to fibronectin, laminin-5, type I collagen, and type IV collagen and also supported human dermal fibroblast adhesion. In an attempt to establish genotype-phenotype relationships, Chen generated two individual substitution mutations that have been associated with recessive DEB, R2008G and G2749R, and purified the recombinant mutant proteins. The G2749R mutation resulted in mutant type VII collagen with increased sensitivity to protease degradation and decreased ability to form trimers. The R2008G mutation caused the intracellular accumulation of type VII collagen. Chen concluded that structural and functional studies of in vitro generated type VII collagen mutant proteins will aid in correlating genetic mutations with the clinical phenotypes of DEB patients.
Cell Culture—The human embryonic kidney cell line 293 (ATCC, Rockville, MD) was routinely cultured in Dulbecco’s modified Eagle's medium (DMEM)/Ham’s F-12 (1:1) supplemented with 10% fetal bovine serum. Human fibroblasts from neonatal foreskin were initiated into culture. The cells were subcultured and passaged in DMEM supplemented with 10%' fetal bovine serum and used in the attachment assays between passages 3 and 6.
Expression Vector Construction and Transfection—The eukaryotic expression vector pRC/CMV (Invitrogen, San Diego, CA), which contains a cytomegalovirus (CMV) promoter and enhancer, was used to express the full-length human type VII collagen cDNA (Fig. 1). The full-length human type VII cDNA was assembled from CMV/NCl, three cDNA clones described previously (18), and four newly generated cDNA fragments by standard subcloning techniques and recombinant PCR. These four fragments, corresponding to the collagenous domain of human type VII collagen cDNA, were generated by reverse transcription-PCR amplification using human amniotic epithelial cells (WISH) cDNA as a template and oligonucleotides Sl/Rl (CCTGGCCTAAAGGGCTC-TCCA/AATGCCCCTTTCCCCAGGGGC), S2/R2 (AAGGGTGACCGTG-GGGAGCCG/TGGTCCAGGGTCTCCATGACC), S3/R3 (GGAGAGCCT-GGACCGAGGGGT/TGCCAGACCCCGCTCTCCACT), and S4/R4 (GGTGACCCAGGAGTCGGGGTC/GACATCCGGGGCTTTGTGCGC) as primers based on published sequences. The cycling conditions were 94 °C for 7 min, followed by 40 cycles of 95 °C, 1 min; 57 °C, 1 min; 72 °C, 2 min; and a 7-min extension at 72 °C. The PCR product was subcloned into a TA vector (Invitrogen), DNA sequence analysis performed, and the sequence compared with the published sequence to confirm its identity. The construction of full-length type VII collagen cDNA utilized the overlapping internal restriction sites including AccI, Xhol, and SacII from each cDNA fragment. The correct ligation and in-frame insertion of various DNA fragments were confirmed by DNA sequence analysis.
Tire expression vector was used to transfect the human embryonal kidney cell line 293 (ATCC, Rockville, MD) using Lipofeetin (Invitrogen) as described previously (18). Stable clones were selected using 500 ug of G418/ml.
Protein Purification and Analysis—For immunoblot analysis, clonal cell lines resistant to G418 were grown to confluence, the medium was changed to serum-free medium, and the cultures were maintained for an additional 24 h. The media were collected; equilibrated to 5 mM EDTA, 50 uM N-ethylmaleimide, and 50 uM phenylmethylsulfonyl fluoride (PMSF); concentrated 10-15-fold (Centricon-100, Amicon, Beverly, MA); and subjected to 6% SDS-PAGE. Proteins were then electro-transferred onto a nitrocellulose membrane. The presence of recombinant type VII collagen was detected with the polyclonal antibodies to the NCI and NC2 domains of type VII collagen, respectively, followed by a horseradish peroxidase-conjugated goat anti-rabbit IgG and enhanced chemiluminescence detection reagent (Amersham Biosciences, Inc.).
For large scale purification of recombinant type VII collagen (reading upon recombinant human collagen VII unless evidence to the contrary is presented, instant claim 12), serum-free media were equilibrated to 5 mM EDTA, 50 uM PMSF, and 50 uM N-ethylmaleimide and precipitated with 300 mg/mL ammonium sulfate at 4 °C overnight with stirring. Precipitated proteins were collected by centrifuging at 1.2 x 106 g/min for 1 h, resuspended and dialyzed in Buffer A (65 mM NaCl, 25 mM Tris-HCl, pH 7.8). Following dialysis, insoluble material was collected by centrifugation at 8,600 x g for 20 min, and the pellet redissolved in Buffer B (50 mM Tris-HCl, pH 7.5, 150 mM NaCL, 5 mM EDTA, 2mM N-ethylmaleimide, 2 mM PMSF) (instant claim 13). The solution was clarified about, and the supernatant, S1 was passed over a Q-Sepharose column (Amersham Biosciences, Inc), equilibrated in the same buffer. Elution was then carried out with a linear gradient from 0.2 to 1.0 M NaCl of appropriate volume size. The type VII collagen was eluted at 1 M NaCl (instant claim 23). 
Chen does not expressly teach the instantly claimed at least 0.5 mg/mL (instant claim 1), about 1-4 mg/mL (instant claim 2) or about 1-2 mg/mL (instant claim 3). However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05). 
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitations “wherein the formulation is suitable for administration thorough infusion to a subject in need thereof” (instant claim 5), and “wherein the infusion is an intravenous infusion that lasts at least 60 minutes” (instant claim 26) although not expressly taught by Chen, these are intended use limitations which does not appear to further limit / distinguish from the aqueous compositions taught by Chen which can be infused to a subject.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 1-5, 12-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (The Journal of Biological Chemistry, 2002, cited in the IDS 5/15/2020) in view of Bhambani et al. (“Bhambani”, 2012/0121580, cited in the IDS dated 5/15/2020), Britta et al. (“Britta”, US2014/0186351, cited in the IDS dated 5/15/2020) and Branum et al. (“Branum”, US2009/0038753).
Chen is relied upon as above.
Bhambhani teaches protein containing-compositions (e.g., abstract). Bhambhani discloses about 10 mM sodium phosphate (pharmaceutical composition includes about 5 mM to about 100 mM of sodium phosphate; paragraph [0078]), about 100 mM arginine (about 100 mM of arginine; paragraph [0012]), and about 0.05 percent polysorbate 20 (about 0.01 - 0.10 percent polysorbate 20; paragraph [0079]), as in instant claims 4, 13, 14, 17, 18, 21, 22, respectively.
Britta also discloses protein containing compositions (e.g., abstract). Britta teaches about 70 mM sodium chloride and about 50 mM sucrose (pharmaceutical composition containing about 10 mM to 100 mM and preferably 50-100 mM sucrose and 5 mM to 200 mM and preferably 50-100 mM sodium chloride; paragraphs [0033], [0040]), reading upon instant claims 19-20 and 23.
Branum discloses protein containing compositions as well (e.g., abstract). Branum teaches about 5 mM sodium citrate (pharmaceutical composition includes a concentration of about 1 mM to 20 mM or about 5 mM sodium citrate; paragraphs [0139], [0149], [0224]), reading upon instant claims 15-16.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to make pharmaceutically acceptable compositions of the recombinant collagen 7 to be used to treat skin wounds associated with skin fragility, blistering, and formation of severe scarring (Chen; page 15, third paragraph). Further, Bhambhani discloses about 10 mM sodium phosphate (pharmaceutical composition includes about 5 mM to about 100 mM of sodium phosphate; paragraph [0078]), about 100 mM arginine (about 100 mM of arginine; paragraph [0012]), and about 0.05 percent polysorbate 20 (about 0.01 - 0.10 percent polysorbate 20; paragraph [0079]). It would have also been obvious to one of ordinary skill in the art, at the time of the effective filing date of the invention, to modify the compositions of Chen to include about 10 mM sodium phosphate, about 100 mM arginine, and about 0.05 percent polysorbate 20, as taught by Bhambhani in a therapeutic protein composition provides proper buffering and solubilization of the active ingredients in the composition to ensure long-term effectiveness and concentration of an active protein (Bhambhani; paragraphs [0094]-[0096]). Further still, Britta discloses about 70 mM sodium chloride and about 50 mM sucrose (pharmaceutical composition containing about 10 mM to 100 mM and preferably 50-100 mM sucrose and 5 mM to 200 mM and preferably 50-100 mM sodium chloride; paragraphs [0033], [0040]). It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to modify the compositions of Chen to include about 70 mM sodium chloride and about 50 mM sucrose, as taught by Britta, because incorporating about 70 mM sodium chloride and about 50 mM sucrose in combination can be used as tonicity modifiers to stabilize the active ingredient for controlling osmolality in a protein composition, collagen is protein, which helps to reduce patient discomfort during administration of the composition (Britta; paragraph [0033]). In addition, Branum discloses about 5 mM sodium citrate (pharmaceutical composition includes a concentration of about 1 mM to 20 mM or about 5 mM sodium citrate; paragraphs [0139], [0149], [0224]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the compositions of Chen to include about 5 mM sodium citrate, as taught by Branum, because protein compositions benefit from including about 5 mM sodium citrate, an anti-oxidant, in order to improve long term storage of a protein composition, which could also include ingredients such as arginine, sucrose, sodium phosphate, sodium chloride, and polysorbate 20 (Branum; paragraphs [0143], [0145], [0172]) found in the composition of Chen wherein collagen 7 is in the protein family. It would have also been obvious to one of ordinary skill in the art, at the time of the effective filing date of the invention, to combine sodium phosphate, sodium citrate, sodium chloride, arginine, sucrose and polysorbate 20 as taught by Bhambani, Branum and Britta (instant claims 4 and 24) to make pharmaceutically compatible solutions of rCol 7 for administration, e.g., to treat skin wounds associated with skin fragility, blistering, and formation of severe scarring and/or to modify the  concentrations of rCol 7 to comprise of at least 0.5 mg/mL, about 1-4 mg/mL, or about 1-2 mg/mL. One of ordinary skill in the art, at the time of the effective filing date, would have had a reasonable expectation of obtaining the compositions. Further, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).“
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 12-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,695,395. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US’395 comprise overlapping subject matter.
US ‘395 is drawn to a composition comprising recombinant collagen 7, 10 mM sodium phosphate, 5 mM sodium citrate, 70 mM sodium chloride, 75 mM to 100 mM arginine, 50 mM sucrose, and 0.05% polysorbate 20. Dependent claims include the limitations: “wherein the composition has a pH of between 7.0-7.2”; “wherein the recombinant collagen 7 is human collagen 7”; “a pharmaceutical composition comprising recombinant collagen 7, 10 mM sodium phosphate, 5 mM sodium citrate, 70 mM sodium chloride, 75 mM to 100 mM arginine, 50 mM sucrose, and 0.05% polysorbate 20 and one or more pharmaceutically acceptable excipients”; “wherein the composition has a pH of between 7.0-7.2”; “wherein the recombinant collagen 7 is human collagen 7”; “wherein the composition is stable for: (a) 3 months at -65+5°C, or -20+5°C, when 500 mL of the composition is stored in a 1 liter polycarbonate bottle; (b) 6 months at -65+5°C, or -20+5°C, when 5.5 mL of the composition is stored in a 10 glass vial; (c) 2 weeks at 20+5°C; and/or (d) up to 1 month at 5+3°C”; “for use in the treatment of dystrophic epidermolysis bullosa”. Another independent claim inherently comprises the instantly claimed compositions: “a method of treating dystrophic epidermolysis bullosa, comprising administering to a subject in need thereof an effective amount of a composition comprising recombinant collagen 7, 10 mM sodium phosphate, 5 mM sodium citrate, 70 mM sodium chloride, 75 mM to 100 mM arginine, 50 mM sucrose, and 0.05% polysorbate 20, wherein the administration is through intravenous injection”; “the composition of claim 2, wherein the recombinant collagen 7 is human collagen 7”; “wherein the recombinant collagen 7 is human collagen 7”; “wherein the recombinant collagen 7 is human collagen 7”; “wherein the composition has a pH between 7.0-7.2”; “wherein the composition is stable for: (a) 3 months at -65+5°C, or -20+5°C., when 500 mL of the composition is stored in a 1 liter polycarbonate bottle; (b) 6 months at -65+5°C, or -20+5°C, when 5.5 mL of the composition is stored in a 10 glass vial; (c) 2 weeks at 20+5°C; and/or (d) up to 1 month at 5+3°C”; “wherein the composition comprises recombinant collagen 7, 10 mM sodium phosphate, 5 mM sodium citrate, 70 mM sodium chloride, 100 mM arginine, 50 mM sucrose and 0.05% polysorbate 20, and wherein the composition has a pH of 7.1 or 7.2”; “wherein the composition has a pH 7.1 or 7.2”; “wherein the composition comprises recombinant collagen 7 at 1.0 to 4.0 mg/mL”; “wherein the composition comprises recombinant collagen 7 at 1.0 to 4.0 mg/mL.” Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitations drawn to “wherein the formulation is suitable for administration through infusion” and “wherein the infusion is an intravenous infusion that last at least 60 minutes”, such limitations are drawn to intended use rather than a composition. Further, the solutions of claimed in US ’395 are for injection and comprise the same excipients as claimed and the same concentrations. Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 1-3, 5, 12-13, 15, 17, 18, 19, 20, 21, 23, 25, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 20-21 of U.S. Patent No. 10,669,327. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US’327 comprise overlapping subject matter.
US ‘327 is drawn to a method for capturing recombinant collagen 7 product from a cell culture, the method comprising:
a) subjecting a supernatant harvested from the cell culture to a depth filter, wherein the supernatant contains recombinant human collagen 7;
b) collecting a solution that flows through the depth filter;
c) subjecting the solution from step b) to an ultrafiltration step, wherein the recombinant human collagen 7 concentrates in a layer adjacent to an ultrafiltration membrane;
d) discarding a first retentate, wherein the first retentate comprises impurities contained in the solution from step b);
e) subjecting the layer adjacent to the ultrafiltration membrane to a solubilization agent and/or a surfactant to recover recombinant human collagen 7 and to obtain a second retentate comprising recombinant human collagen 7;
f) subjecting the second retentate to a diafiltration step to obtain an unpurified bulk liquid comprising recombinant collagen 7; and
g) optionally freezing the unpurified bulk liquid,
wherein the solubilization agent comprises at least one of urea, thiourea, arginine, butanol, ethanol, lithium perchlorate, lithium acetate, magnesium acetate, phenol, propanol, sodium dodecyl sulfate, aspartic acid, glutamic acid, ascorbic acid, glutamine, asparagine, and guanidine.
Dependent limitations include: “the method of claim 1, further comprising before step a), the steps of:
I) culturing host cells that produce recombinant human collagen 7; and
II) harvesting supernatant from the cultured host cells”; “the method of claim 2, wherein the unpurified bulk liquid contains 40-80% of the recombinant human collagen 7 in the supernatant collected from step II)”; “the method of claim 3, wherein the cell culture comprises culturing host cells in a bioreactor with a volume of at least 200 liters”; “the method of claim 4, wherein the bioreactor is a perfusion bioreactor or a fed-batch bioreactor”; “the method of claim 5, wherein the unpurified bulk liquid contains over 50 grams of recombinant human collagen 7”; “the method of claim 1, wherein the solubilization agent comprises arginine”; “a method for purifying recombinant human collagen 7, the method comprising:
a) subjecting a sample containing recombinant human collagen 7 to a mixed mode, flow through resin, wherein the mixed mode, flow through resin comprises a ligand activated core and an inactive shell, wherein the inactive shell prevents recombinant human collagen 7 from entering the ligand activated core and wherein impurities that are small enough pass through the inactive shell and bind to the ligand activated core;
b) collecting a first effluent that flows through the mixed mode, flow through resin and contains recombinant human collagen 7;
c) subjecting the first effluent from step b) to a cation exchange chromatography resin under conditions permitting the recombinant human collagen 7 to bind to the cation exchange chromatography resin;
d) eluting recombinant human collagen 7 from the cation exchange chromatography resin;
e) subjecting the eluted recombinant human collagen 7 from step d) to a hydrophobic interaction chromatography resin in flow through mode and collecting a second effluent that flows through the hydrophobic interaction chromatography resin;
f) adding a solubilization agent and/or surfactant to the second effluent from step e) prior to step g);
g) subjecting the second effluent of step f) to an ultrafiltration step to concentrate the recombinant human collagen 7;
h) dialfiltering the concentrated recombinant human collagen 7 from step g) with a buffer comprising at least one salt, a solubilization agent, and a sugar; and
i) recovering purified recombinant human collagen 7,
wherein the method comprises one or more viral reduction steps and an endonuclease treatment step”; “the method of claim 8, wherein the ultrafiltration step comprises a tangential flow filter and wherein the tangential flow filter comprises a hydrophilic membrane”; “the method of claim 8, wherein the one or more viral reduction steps comprise a step of irradiating the sample containing recombinant human collagen 7 prior to step a), a step of adding a surfactant to the first effluent from step b), and a step subjecting the second effluent from step e) to a porous filter”; “the method of claim 10, wherein the endonuclease treatment step comprises treating the eluted recombinant human collagen 7 from step d) with an endonuclease”; “the method of claim 8, wherein the solubilization agent comprises at least one of urea, thiourea, arginine, butanol, ethanol, lithium perchlorate, lithium acetate, magnesium acetate, phenol, propanol, sodium dodecyl sulfate, aspartic acid, glutamic acid, ascorbic acid, glutamine, asparagine, and guanidine”; “the method of claim 12, wherein the at least one salt is one or more of sodium chloride, citrate, and sodium phosphate, the solubilization agent is arginine, and the sugar is sucrose”; “the method of claim 13, wherein the purified recombinant human collagen 7 of step i) contains on average between 15-30% of the amount of the recombinant human collagen 7 in the sample from step a).”; “the method of claim 14, wherein the sample in step a) contains at least 25 grams of recombinant human collagen 7”; “the method of claim 15, wherein at least 4.0 grams of purified recombinant human collagen 7 is recovered in step i)”; “the method of claim 18, wherein the purified recombinant human collagen 7 of step i) contains no more than 0.50 EU/mg”; “the method of claim 19, further comprising before step a), the steps of:
I) subjecting a supernatant harvested from a cell culture to a depth filter, wherein the supernatant contains recombinant human collagen 7;
II) collecting a solution that flows through the depth filter;
III) subjecting the solution from step b) to an ultrafiltration step, wherein the recombinant human collagen 7 concentrates in a layer adjacent to the ultrafiltration membrane;
IV) discarding a first retentate, wherein the first retentate comprises impurities contained in the solution from step II);
V) subjecting the layer adjacent to the ultrafiltration membrane to a solubilization agent and/or a surfactant to recover recombinant human collagen 7 and to obtain a second retentate comprising recombinant human collagen 7;
VI) subjecting the second retentate to a diafiltration step to obtain an unpurified bulk liquid comprising recombinant human collagen 7; and
VII) optionally freezing the unpurified bulk liquid,
wherein the solubilization agent comprises at least one of urea, thiourea, arginine, butanol ethanol lithium perchlorate, lithium acetate, magnesium acetate, phenol propanol sodium dodecyl sulfate, aspartic acid, glutamic acid, ascorbic acid, glutamine, asparagine, and guanidine”; “the method of claim 20, wherein the solubilization agent comprises arginine”.
It would have been obvious to obtain various concentrations of collagen 7, including at least 0.5 mg/mL, 1.0 mg/mL to 4.0 mg/mL or about 1.0 mg/mL to about 2.0 mg/mL with the purification method of US ‘327. One of ordinary skill in the art would have been motivated to do so based on the teachings of the claims of US ‘327 that disclose several different concentrations of recombinant human collagen 7. Further, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."” (MPEP 2144.05).
Thus, the invention as a whole is prima facie obvious over the reference, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 08/2022